

117 HR 1004 IH: Firearm Risk Protection Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1004IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mrs. Carolyn B. Maloney of New York (for herself and Mr. Carson) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the sale of a firearm to, and the purchase of a firearm by, a person who is not covered by appropriate liability insurance coverage.1.Short titleThis Act may be cited as the Firearm Risk Protection Act of 2021.2.Prohibitions on sale of firearm to, and purchase of firearm by, a person not covered by appropriate liability insurance(a)ProhibitionsSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)(1)(A)(i)It shall be unlawful for a person to purchase a firearm unless, at the time of the purchase, the purchaser presents to the seller proof that the purchaser is covered by a qualified liability insurance policy.(ii)It shall be unlawful for a person to sell a firearm unless, at the time of the sale, the seller verifies that the purchaser is covered by a qualified liability insurance policy.(iii)It shall be unlawful for a person who owns a firearm purchased on or after the effective date of this subsection not to be covered by a qualified liability insurance policy.(B)Subparagraph (A) shall not apply to the purchase or sale of a firearm for the use of the United States or any department or agency of the United States, or any State or any department, agency, or political subdivision of a State.(2)In paragraph (1), the term qualified liability insurance policy means, with respect to the purchaser of a firearm, a policy that—(A)provides liability insurance covering the purchaser specifically for losses resulting from use of the firearm while it is owned by the purchaser; and(B)is issued by an insurer licensed or authorized to provide the coverage by the State insurance regulatory authority for the State in which the purchaser resides..(b)PenaltySection 924 of such title is amended by adding at the end the following:(q)Whoever violates section 922(aa) shall be fined not more than $10,000..(c)Effective dateThe amendments made by this section shall apply to conduct engaged in after the 180-day period that begins with the date of the enactment of this Act.